Exhibit 10.15

UNDER ARMOUR, INC.

DEFERRED COMPENSATION PLAN

PLAN DOCUMENT

EFFECTIVE JUNE 1, 2007

 

i



--------------------------------------------------------------------------------

Purpose    1 ARTICLE 1       Definitions    1 ARTICLE 2
      Selection/Enrollment/Eligibility    7   2.1    Eligibility    7   2.2   
Enrollment Requirements    7   2.3    Commencement of Participation    7   2.4
   Termination of Participation and/or Deferrals    8 ARTICLE 3       Deferral
Commitments/Company Contributions/Crediting/Taxes    8   3.1    Minimum Deferral
   8   3.2    Maximum Deferral    8   3.3    Election to Defer/Change in
Election    8   3.4    Withholding of Annual Deferral Amounts    10   3.5   
Annual Company Discretionary Amount    10   3.6    Annual Company Matching
Amount    11   3.7    Investment of Trust Assets    11   3.8    Vesting    11  
3.9    Crediting/Debiting of Account Balances    12   3.10    FICA and Other
Taxes    14   3.11    Distributions    15 ARTICLE 4       Short-Term
Payout/Unforeseeable Financial Emergencies    15   4.1    Short-Term Payout   
15   4.2    Other Benefits Take Precedence Over Short-Term Payout    16   4.3   
Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies    16
ARTICLE 5       Retirement Benefit    16   5.1    Retirement Benefit    16   5.2
   Payment of Retirement Benefit    16   5.3    Other Benefits Take Precedence
Over Retirement Benefits    17 ARTICLE 6       Survivor Benefit    18   6.1   
Pre-Retirement Survivor Benefit    18   6.2    Payment of Pre-Retirement
Survivor Benefit    18   6.3    Death Prior to Completion of Retirement Benefit
or Termination Benefit    18 ARTICLE 7       Termination Benefit    18   7.1   
Termination Benefit    18   7.2    Payment of Termination Benefit    18

 

ii



--------------------------------------------------------------------------------

ARTICLE 8       Disability Waiver and Benefit    18   8.1    Disability Waiver
   18   8.2    Continued Eligibility/Disability Benefit    19 ARTICLE 9
      Beneficiary Designation    19   9.1    Beneficiary    19   9.2   
Beneficiary Designation/Change    19   9.3    Acknowledgment    20   9.4    No
Beneficiary Designation    20   9.5    Doubt as to Beneficiary    20   9.6   
Discharge of Obligations    20 ARTICLE 10     Leave of Absence    20   10.1   
Paid Leave of Absence    21 ARTICLE 11     Termination/Amendment/Modification   
21   11.1    Termination    21   11.2    Amendment    22   11.3    Plan
Agreement    22   11.4    Effect of Payment    22   11.5    Amendment to Ensure
Proper Characterization of the Plan    22   11.6    Changes in Law Affecting
Taxability    22   11.7    Prohibited Acceleration/Distribution Timing    23
ARTICLE 12     Administration    23   12.1    Administration    23   12.2   
Determinations    24   12.3    General    24 ARTICLE 13     Other Benefits and
Agreements    24   13.1    Coordination with Other Benefits    24 ARTICLE 14
    Claims Procedures    24   14.1    Scope of Claims Procedures    25   14.2   
Initial Claim    25   14.3    Review Procedures    25   14.4    Calculation of
Time Periods    26   14.5    Legal Action    27   14.6    Committee Review    27
ARTICLE 15     Trust    27   15.1    Establishment of the Trust    27   15.2   
Interrelationship of the Plan and the Trust    27   15.3    Distributions from
the Trust    27

 

iii



--------------------------------------------------------------------------------

ARTICLE 16     Miscellaneous    27   16.1    Status of Plan    27   16.2   
Unsecured General Creditor    28   16.3    Company’s Liability    28   16.4   
Nonassignability    28   16.5    Not a Contract of Employment    28   16.6   
Furnishing Information    28   16.7    Terms    29   16.8    Captions    29  
16.9    Governing Law    29   16.10    Notice    29   16.11    Successors    29
  16.12    Spouse’s Interest    29   16.13    Validity    30   16.14   
Incompetent    30   16.15    Court Order    30   16.16    Distribution in the
Event of Taxation    30   16.17    Insurance    31   16.18    Aggregation of
Employers    31   16.19    Aggregation of Plans    31   16.20    USERRA    31  
16.21    Acceleration of Distribution    31   16.22    Delay in Payment    32

 

iv



--------------------------------------------------------------------------------

UNDER ARMOUR, INC.

DEFERRED COMPENSATION PLAN

Effective June 1, 2007

Purpose

The purpose of the Under Armour, Inc. Deferred Compensation Plan (the “Plan”) is
to provide specified benefits to a select group of management or highly
compensated employees of Under Armour, Inc. The Plan shall be unfunded for tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974, as amended. The Plan is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, as added by the
American Jobs Creation Act of 2004 and the Treasury regulations or any other
authoritative guidance issued thereunder.

ARTICLE 1

Definitions

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

1.1 “Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Company equal to the sum of (i) the Deferral Account balance,
(ii) the Company Make-Up Account balance and (iii) the Company Discretionary
Account balance, if any. The Account Balance, and each other specified account
balance, shall be a bookkeeping entry only and shall be utilized solely as a
device for the measurement and determination of the amounts to be paid to a
Participant, or his or her designated Beneficiary, pursuant to the Plan.

 

1.2 “Administrator” shall mean the Vice President of Human Resources which shall
be responsible for the general administration of the Plan except as otherwise
specified.

 

1.3

“Annual Base Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding Incentive Payments, commissions, overtime, fringe benefits,
stock options, relocation expenses, non-monetary awards, fees, automobile and
other allowances paid to a Participant for employment services rendered (whether
or not such allowances are included in the Employee’s gross income). Annual Base
Salary shall be calculated without regard to any reductions for compensation
voluntarily deferred or contributed by the Participant pursuant to all qualified
or non-qualified plans of the Company (and therefore shall be calculated to
include

 

1



--------------------------------------------------------------------------------

 

amounts not otherwise included in the Participant’s gross income under Code
Sections 125, 402(e)(3) or 402(h) pursuant to plans established by the Company).

 

1.4 “Annual Company Discretionary Amount” shall mean, for the Plan Year of
reference, the amount determined in accordance with Section 3.5.

 

1.5 “Annual Company Make-Up Amount” shall mean for the Plan Year of reference,
the amount determined in accordance with Section 3.6.

 

1.6

“Annual Deferral Amount” shall mean that portion of a Participant’s Annual Base
Salary and Incentive Payments that a Participant elects to have, and is,
deferred in accordance with Article 3, for the Plan Year of reference. In the
event of a Participant’s Retirement, Disability (if deferrals cease in
accordance with Section 8.1), death or a Termination of Employment prior to the
end of a Plan Year, such year’s Annual Deferral Amount shall be the actual
amount withheld prior to such event.

 

1.7 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 9, that are entitled to receive
benefits under this Plan upon the death of a Participant.

 

1.8 “Beneficiary Designation Form” shall mean the form established from time to
time by the Administrator that a Participant completes, signs and returns to the
Administrator to designate one or more Beneficiaries.

 

1.9 “Board” shall mean the board of directors of the Company or, if the Board so
directs, the Compensation Committee appointed by the Board of Directors acting
on behalf of the Board in the exercise of any and all powers and duties of the
Board pursuant to this Plan.

 

1.10 “Claimant” shall have the meaning set forth in Section 14.2.

 

1.11 “Change In Control” shall mean a change in control within the meaning of
Section 409A(a)(2)(A)(v) and any guidance issued thereunder from time to time by
the Internal Revenue Service, including Notice 2005-1.

 

1.12 “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 

1.13

“Company” shall mean Under Armour, Inc., a Maryland Corporation, including its
subsidiaries and affiliates and any successor to all or substantially all of the
Company’s assets or business.

 

1.14

“Company Discretionary Account” shall mean (i) the sum of the Participant’s
Annual Company Discretionary Amounts, plus (ii) amounts credited or debited in
accordance with all the applicable crediting provisions of this Plan that relate
to

 

2



--------------------------------------------------------------------------------

 

the Participant’s Company Discretionary Account, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to the Participant’s Company Discretionary Account.

 

1.15

“Company Make-Up Account” shall mean (i) the sum of all of a Participant’s
Annual Company Make-Up Amounts, plus (ii) amounts credited or debited in
accordance with all the applicable crediting provisions of this Plan that relate
to the Participant’s Company Make-Up Account, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to the Participant’s Company Make-Up Account.

 

1.16 “Compensation Committee” shall mean the committee appointed by the Board of
Directors of the Company, acting in accordance with the provisions of this Plan.

 

1.17

“Deduction Limitation” shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided, this limitation shall be applied to all
distributions that are “subject to the Deduction Limitation” under this Plan. If
the Compensation Committee determines in good faith that there is a reasonable
likelihood that any compensation paid to a Participant for a taxable year of the
Company would not be deductible by the Company solely by reason of the
limitation under Code Section 162(m), then to the extent deemed necessary by the
Compensation Committee to ensure that the entire amount of any distribution to
the Participant pursuant to this Plan is deductible, the Compensation Committee
may defer all or any portion of a distribution under this Plan. Any amounts
deferred pursuant to this limitation shall continue to be credited or debited
with additional amounts in accordance with Section 3.09 below, even if such
amount is being paid out in installments. The amounts so deferred and amounts
credited or debited thereon shall be distributed to the Participant or his or
her Beneficiary (in the event of the Participant’s death) at the earliest
possible date, as determined by the Compensation Committee in good faith, on
which the deductibility of compensation paid or payable to the Participant for
the taxable year of the Company during which the distribution is made will not
be limited by Code Section 162(m). Notwithstanding the foregoing, this
Section 1.17 shall apply only to the extent permitted by Section 409A.

 

1.18 “Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited or debited in accordance with all
the applicable crediting provisions of this Plan that relate to the
Participant’s Deferral Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Deferral Account.

 

1.19

“Disability” shall mean, except as may otherwise be required by Section 409A, a
period of disability during which a Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to

 

3



--------------------------------------------------------------------------------

 

last for a continuous period of not less than twelve (12) months as determined
by the Social Security Administration; or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering Employees of the
Company.

 

1.20 “Disability Benefit” shall mean the benefit set forth in Article 8.

 

1.21 “Effective Date” shall mean the effective date of this Plan, which is
June 1, 2007.

 

1.22 “Election Form” shall mean the form or forms established from time to time
by the Administrator that a Participant completes, signs and returns to the
Administrator to make an election under the Plan (which form or forms may take
the form of an electronic transmission, if required or permitted by the
Administrator).

 

1.23 “Employee” shall mean an individual who the Company treats as an “employee”
for Federal income tax withholding purposes.

 

1.24 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

1.25 “401(k) Plan” shall mean the Under Armour 401(k) Plan, as amended from time
to time.

 

1.26 “Incentive Payments” shall mean any compensation paid to a Participant
under any incentive plans or bonus arrangements of the Company with respect to
which the Administrator in its discretion permits deferrals to be made
hereunder, relating to services performed during any calendar year, whether or
not paid in such calendar year or included on the Federal Income Tax Form W-2
for such calendar year.

 

1.27 “Participant” shall mean any Employee who is selected by the Compensation
Committee to participate in the Plan, provided such individual (i) elects to
participate in the Plan, (ii) signs a Plan Agreement, an Election Form(s) and a
Beneficiary Designation Form, (iii) has his or her signed Plan Agreement,
Election Form(s) and Beneficiary Designation Form accepted by the Administrator,
(iv) commences participation in the Plan, and (v) does not have his or her Plan
Agreement terminated. A spouse or former spouse of a Participant shall not be
treated as a Participant in the Plan or have an Account Balance under the Plan
under any circumstance.

 

1.28

“Performance-Based Compensation” shall mean that portion of a Participant’s
Incentive Payments the amount of which, or the entitlement to which, is
contingent on the

 

4



--------------------------------------------------------------------------------

 

satisfaction of pre-established organizational or individual performance
criteria relating to a performance period of at least twelve (12) consecutive
months, and which satisfies the requirements for “performance-based
compensation” under Section 409A including the requirement that the performance
criteria be established in writing by not later than (i) ninety (90) days after
the commencement of the period of service to which the criteria relates and
(ii) the date the outcome ceases to be substantially uncertain.

 

1.29 “Plan” shall mean this Under Armour, Inc. Deferred Compensation Plan, as
evidenced by this instrument and by each Plan Agreement, as they may be further
amended from time to time.

 

1.30 “Plan Agreement” shall mean a written agreement (which may take the form of
an electronic transmission, if required or permitted by the Administrator), as
may be amended from time to time, which is entered into by and between the
Company and a Participant. Each Plan Agreement executed by a Participant and the
Company shall provide for the entire benefit to which such Participant is
entitled under the Plan; should there be more than one Plan Agreement, the Plan
Agreement bearing the latest date of acceptance by the Company shall supersede
all previous Plan Agreements in their entirety and shall govern such
entitlement. The terms of any Plan Agreement may be different for any
Participant, and any Plan Agreement may provide additional benefits not set
forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Company and the Participant. In the Plan Agreement,
each Participant shall acknowledge that he or she accepts all of the terms of
the Plan including the discretionary authority of the Compensation Committee and
Administrator as set forth in Article 12.

 

1.31 “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year, except that the
initial Plan Year shall be a short Plan Year beginning June 1, 2007 and
continuing through December 31, 2007.

 

1.32 “Pre-Retirement Survivor Benefit” shall mean the benefit set forth in
Article 6.

 

1.33 “Retirement”, “Retire(s)” or “Retired” shall mean Separation from Service
with the Company for any reason other than a leave of absence, death or
Disability on or after the later of attainment of (i) age sixty-five (65), or
(ii) age fifty-five (55) with ten (10) Years of Service.

 

1.34 “Retirement Benefit” shall mean the benefit set forth in Article 5.

 

1.35 “Section 409A” shall mean Code Section 409A and the Treasury regulations or
other authoritative guidance issued thereunder.

 

5



--------------------------------------------------------------------------------

1.36 “Separation from Service” shall mean the Participant’s separation from
service, within the meaning of Section 409A, treating as a Separation from
Service an anticipated permanent reduction in the level of bona fide services to
twenty percent (20%) or less of the average level of bona fide services
performed over the immediately preceding thirty-six (36) month period (or the
full period during which the Participant performed services for the Company, if
that is less than thirty-six (36) months. For this purpose, upon a sale or other
disposition of the assets of the Company to an unrelated purchaser, the Company
reserves the right to the extent permitted by Section 409A to determine whether
Participants providing services to the purchaser after and in connection with
the purchase transaction have experienced a Separation from Service.

 

1.37 “Short-Term Payout” shall mean the payout set forth in Article 4.

 

1.38 “Specified Employee” shall mean a key employee, (as defined in
Section 409A) of the Company as of December 31st of a given Plan Year and any
person so identified shall be treated as a Specified Employee for the 12-month
period beginning on the first day of the fourth month following such
December 31st.

 

1.39 “Termination Benefit” shall mean the benefit set forth in Article 7.

 

1.40 “Termination of Employment” shall mean Separation from Service with the
Company, voluntarily or involuntarily, for any reason other than Retirement,
Disability, death or an authorized leave of absence.

 

1.41 “Trust” shall mean the trust established pursuant to this Plan, as amended
from time to time. The assets of the Trust shall be the property of the Company.

 

1.42

“Unforeseeable Financial Emergency” shall mean an unanticipated emergency that
is caused by an event beyond the control of the Participant that would result in
severe financial hardship to the Participant resulting from (i) an illness or
accident of the Participant, the Participant’s spouse, the Participant’s
Beneficiary, or a dependent of the Participant, (ii) a loss of the Participant’
s property due to casualty, or (iii) such other extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined in the sole discretion of the Administrator.

 

1.43

“Yearly Installment Method” shall be a yearly installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: The Account Balance of the Participant (or the
appropriate portion thereof) shall be calculated as of the close of business on
the date of reference (or, if the date of reference is not a business day, on
the immediately following business day), and shall be paid as soon as
practicable thereafter. The date of reference with respect to the first
(1st) yearly installment payment shall be as provided in Section 5.2 or
Section 8.2, as applicable, and the date of reference with respect to subsequent
yearly installment payments shall be the anniversary of

 

6



--------------------------------------------------------------------------------

 

the first (1st) yearly installment payment. The yearly installment shall be
calculated by multiplying this balance by a fraction, the numerator of which is
one (1), and the denominator of which is the remaining number of yearly payments
due the Participant. By way of example, if the Participant elects a ten
(10) year Yearly Installment Method, the first payment shall be one-tenth
(1/10) of the Account Balance, calculated as described in this definition. The
following year, the payment shall be one-ninth (1/9) of the Account Balance,
calculated as described in this definition.

 

1.44 “Years of Service” shall mean the total number of full years in which a
Participant has been employed by the Company. For purposes of this definition, a
year of employment shall be a three hundred sixty-five (365) day period (or
three hundred sixty-six (366) day period in the case of a leap year) that, for
the first year of employment, commences on the Employee’s date of hiring and
that, for any subsequent year, commences on an anniversary of that hiring date.
Any partial year of employment shall not be counted.

ARTICLE 2

Selection/Enrollment/Eligibility

 

2.1 Eligibility. As of the Effective Date, participation in the Plan shall be
limited to Employees who the Compensation Committee designates, in its sole
discretion, for participation, provided that Employees may not participate in
the Plan unless they are members of a select group of management or highly
compensated employees of the Company, as membership in such group is determined
in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA (which
determination shall be made by the Compensation Committee in its sole
discretion).

 

2.2 Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Administrator a Plan
Agreement, an Election Form(s) and a Beneficiary Designation Form, all within
thirty (30) days after he or she becomes eligible to participate in the Plan. In
addition, the Administrator shall establish from time to time such other
enrollment requirements as it determines in its sole discretion are necessary.

 

2.3

Commencement of Participation. Provided a selected Employee has met all
enrollment requirements set forth in this Plan and required by the
Administrator, including returning all required documents to the Administrator
within the specified time period, that individual shall commence participation
in the Plan on the first day of the month following the month in which he or she
completes all enrollment requirements (or as soon as practicable thereafter as
the Administrator may determine). If he or she fails to meet all such
requirements within the period required, in accordance with Section 2.2, that
individual shall not be eligible to participate in the Plan until the first day
of the following Plan Year, again subject

 

7



--------------------------------------------------------------------------------

 

to timely delivery to and acceptance by the Administrator of the required
documents.

 

2.4 Termination of Participation and/or Deferrals. If the Administrator
determines in good faith that a Participant no longer qualifies as a member of a
select group of management or highly compensated employees of the Company, the
Administrator shall have the right, in its sole discretion, to prevent the
Participant from making future deferral elections.

ARTICLE 3

Deferral Commitments/Company Contributions/Crediting/Taxes

 

3.1 Minimum Deferral. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferred Amount, Annual Base Salary and/or Incentive Payments
in the minimum amount of ten percent (10%) of each such item of compensation.

Notwithstanding the foregoing, the Administrator may, in its sole discretion,
establish for any Plan Year a different minimum amount for Annual Base Salary
and/or Incentive Payments. If an election is made with respect to either such
item of compensation for less than the stated minimum amount, or if no election
is made, the amount deferred with respect to either such item of compensation
shall be zero (0).

 

3.2 Maximum Deferral.

 

  (a) Annual Base Salary and Incentive Payments. For each Plan Year, a
Participant may elect to defer, as his or her Annual Deferral Amount, Annual
Base Salary and/or Incentive Payments up to the following maximum percentages
for each deferral elected:

 

Deferral

   Maximum Amount  

Annual Base Salary

   75 %

Incentive Payments

   90 %

 

  (b) Administrator’s Discretion. Notwithstanding the foregoing, (i) the
Administrator may, in its sole discretion, establish for any Plan Year maximum
percentages which differ from those set forth above, and (ii) if an eligible
Employee first becomes a Participant after the first day of a Plan Year, the
maximum Annual Deferral Amount with respect to Annual Base Salary or Incentive
Payments shall be limited to the percentage of such compensation not yet earned
by the Participant as of the date the Participant submits a Plan Agreement and
Election Form(s) to the Administrator for acceptance.

 

3.3 Election to Defer/Change in Election.

 

8



--------------------------------------------------------------------------------

  (a) Timing of Election. Except as provided below, a Participant shall make a
deferral election with respect to Annual Base Salary and/or Incentive Payments,
as applicable, to be earned for services performed during an upcoming twelve
(12) month Plan Year. Such election must be made during such period as shall be
established by the Administrator which ends no later than the last day of the
Plan Year preceding the Plan Year in which the services giving rise to the
Annual Base Salary and/or Incentive Payments, as applicable, to be deferred are
to be performed. For these purposes, Annual Base Salary payable after the last
day of the Plan Year for services performed during the final payroll period
containing the last day of the Plan Year shall be treated as Annual Base Salary
for services performed in the subsequent Plan Year. Notwithstanding the
foregoing, no Annual Base Salary and/or Incentive Payments (which do not
otherwise qualify as Performance- Based Compensation) shall be deferred under
the Plan for the short Plan Year beginning June 1, 2007 through December 31,
2007.

Notwithstanding the preceding, if and to the extent permitted by the
Administrator, a Participant may make an election to defer that portion of his
or her Incentive Payments which constitutes Performance-Based Compensation no
later than six (6) months prior to the last day of the period over which the
services giving rise to the Incentive Payments are performed, provided that the
Participant performs services continuously from the later of the beginning of
the performance period or the date the performance criteria are established
through the date of the deferral election, and provided further that in no event
may such deferral election be made pursuant to this paragraph with respect to
any portion of the Performance-Based Compensation that has become reasonably
ascertainable prior to the making of the deferral election, within the meaning
of Section 409A.

In addition, notwithstanding the preceding, but subject to Section 16.19, in the
case of the first Plan Year in which an Employee first becomes eligible to
become a Participant (or again becomes eligible after having been ineligible for
at least twenty four (24) months), if and to the extent permitted by the
Administrator, the individual may make an election no later than thirty
(30) days after the date he or she becomes eligible to become a Participant to
defer Annual Base Salary and/or Incentive Payments (as applicable) for services
to be performed after the election. For this purpose, an election will be deemed
to apply to Incentive Payments for services performed after the election if the
election applies to no more than an amount equal to the total Incentive Payments
for the performance period multiplied by the ratio of the number of days
remaining in the performance period after the election over the total number of
days in the performance period.

 

9



--------------------------------------------------------------------------------

  (b) Manner of Election. For any Plan Year (or portion thereof), a deferral
election for that Plan Year (or portion thereof), and such other elections as
the Administrator deems necessary or desirable under the Plan, shall be made by
timely delivering to the Administrator, in accordance with its rules and
procedures, by the deadline(s) set forth above, an Election Form, along with
such other elections as the Administrator deems necessary or desirable under the
Plan. For these elections to be valid, the Election Form(s) must be completed
and signed by the Participant, timely delivered to the Administrator (in
accordance with Section 2.2 above) and accepted by the Administrator. If no such
Election Form(s) is timely delivered for a Plan Year (or portion thereof), the
Annual Deferral Amount shall be zero (0) for that Plan Year (or portion
thereof).

 

  (c) Change in Election. Once a Plan Year has commenced, a Participant may not
elect to change his or her deferral election that is in effect for that Plan
Year, except if and to the extent permitted by the Administrator and made in
accordance with the provisions of Section 409A specifically relating to a change
and/or revocation of deferral elections (such as, for example, to cancel a
deferral election upon the Participant’s Disability (as provided in
Section 1.409A-3(j)(4)(xii) of the Treasury regulations), or, as provided in
Section 1.409A-3(j)(4) of the Treasury regulations, following an Unforeseeable
Financial Emergency or a hardship distribution pursuant to
Section 1.401(k)-1(d)(3) of the Treasury regulations).

 

3.4 Withholding of Annual Deferral Amounts. For each Plan Year, the Annual Base
Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Annual Base Salary payroll in the percentage or dollar
amount as permitted by the Administrator and elected by the Participant, as
adjusted from time to time for increases and decreases in Annual Base Salary to
the extent permitted by the Administrator and made in accordance with the
provisions of Section 409A. The Incentive Payments portion of the Annual
Deferral Amount shall be withheld at the time the Incentive Payments are or
otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself.

 

3.5

Annual Company Discretionary Amount. For each Plan Year, the Compensation
Committee, acting on behalf of the Company and in its sole discretion, may, but
is not required to, credit any amount it desires to any Participant’s Company
Discretionary Account under this Plan, which amount shall be for that
Participant the Annual Company Discretionary Amount for that Plan Year. The
amount so credited to a Participant may be smaller or larger than the amount
credited to any other Participant, and the amount credited to any Participant
for a Plan Year may be zero (0), even though one or more other Participants
receive an Annual Company Discretionary Amount for that Plan Year. Unless
otherwise specified by the Compensation Committee, the Annual Company
Discretionary Amount, if any, shall be credited as of the last day of the Plan
Year. Unless otherwise

 

10



--------------------------------------------------------------------------------

 

specified by the Compensation Committee, if a Participant to whom an Annual
Company Discretionary Amount is credited is not employed by the Company as of
the last day of a Plan Year other than by reason of his or her death or
Disability, the Annual Company Discretionary Amount for that Plan Year shall be
zero (0).

 

3.6 Annual Company Make-Up Amount. For each Plan Year during which a Participant
participates in the 401(k) Plan, the Company, in its sole discretion, may, but
is not required to, credit such Participant with an Annual Company Make-Up
Amount equal to fifty percent (50%) of the first six percent (6%) of the
Participant’s Annual Base Salary deferrals for the Plan Year not in excess of
the compensation limit under Code section 401(a)(17) in effect for the Plan
Year. This is intended to comply with Section X of the preamble to the final
regulations under Code Section 409A. This Section shall not result in any Annual
Company Make-Up Amount hereunder that would exceed, when considering the Company
matching contribution amounts contributed to the 401(k) Plan for the Plan Year,
the total Company matching contribution that would be made on behalf of a
participant in the 401(k) Plan who earns compensation in excess of the dollar
limit on recognizable compensation under Code section 401(a)(17). A Participant
who is not eligible for the Plan Year (or for any portion thereof) to receive an
allocation of Company matching contributions under the 401(k) Plan shall not be
eligible for the Plan Year (or for any such portion) for the allocation of an
Annual Company Make-Up Amount hereunder.

Unless otherwise specified by the Administrator, the Annual Company Make-Up
Amount, if any, shall be credited as soon as practicable after the last day of
the Plan Year. Unless otherwise specified by the Administrator, if a Participant
to whom an Annual Company Make-Up Amount is credited is not employed by the
Company as of the last day of a Plan Year, the Annual Company Make-Up Amount for
that Plan Year shall be zero (0) and any such amounts otherwise credited shall
be deemed forfeited.

 

3.7 Investment of Trust Assets. The trustee of the Trust shall be authorized,
upon written instructions received from the Administrator or investment manager
appointed by the Administrator, to invest and reinvest the assets of the Trust
in accordance with the applicable Trust agreement, including the reinvestment of
the proceeds in one or more investment vehicles designated by the Administrator.

 

3.8 Vesting.

 

  (a) A Participant shall at all times be one hundred percent (100%) vested in
his or her Deferral Account and Company Make-Up Account.

 

  (b)

A Participant shall become vested in his or her Company Discretionary Account
pursuant to a vesting schedule, if any, approved and documented by the
Administrator (except that the Compensation Committee must approve and document
any vesting schedule for an executive officer of the

 

11



--------------------------------------------------------------------------------

 

Company) at the time the Annual Company Discretionary Amount is credited to the
Participant’ s Company Discretionary Account for the Plan Year; provided,
however, if a Participant dies or suffers from a Disability before he or she
Retires or experiences a Termination of Employment, his or her Company
Discretionary Account shall immediately become one hundred (100%) vested (if it
is not already vested in accordance with a vesting schedule).

 

3.9 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Administrator, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

 

  (a) Sub-Accounts. Separate sub-accounts shall be established and maintained
with respect to each Participant’s Account Balance (together, the
“Sub-Accounts”), if and as applicable, one attributable to the portion of the
Participant’s Account Balance which represents Annual Base Salary deferrals,
another attributable to the portion of the Participant’s Account Balance which
represents Incentive Payment deferrals, and another attributable to the portion
of the Participant’s Account Balance which represents Annual Company Make-Up
Amounts and Annual Company Discretionary Amounts, if any.

 

  (b) Election of Measurement Funds. A Participant, in connection with his or
her initial deferral election in accordance with Section 3.3 above, shall elect,
on the Election Form(s), one or more Measurement Fund(s) (as described in
Section 3.9(d) below) to be used to determine the additional amounts to be
credited or debited to each of his or her Sub-Accounts for the first business
day of the Plan Year, continuing thereafter unless changed in accordance with
the next sentence. Commencing with the first business day of the Plan Year, and
continuing thereafter for the remainder of the Plan Year (unless the Participant
ceases during the Plan Year to participate in the Plan), the Participant may
(but is not required to) elect daily, by submitting an Election Form(s) to the
Administrator that is accepted by the Administrator (which submission may take
the form of an electronic transmission, if required or permitted by the
Administrator), to add or delete one or more Measurement Fund(s) to be used to
determine the additional amounts to be credited or debited to each of his or her
Sub-Accounts, or to change the portion of each of his or her Sub-Accounts
allocated to each previously or newly elected Measurement Fund(s). If an
election is made in accordance with the previous sentence, it shall apply to the
next business day and continue thereafter for the remainder of the Plan Year
(unless the Participant ceases during the Plan Year to participate in the Plan),
unless changed in accordance with the previous sentence.

 

12



--------------------------------------------------------------------------------

  (c) Proportionate Allocation. In making any election described in
Section 3.9(b) above, the Participant shall specify on the Election Form(s), in
whole percentage points, the percentage of each of his or her Sub-Account(s) to
be allocated to a Measurement Fund (as if the Participant was making an
investment in that Measurement Fund with that portion of his or her Account
Balance).

 

  (d) Measurement Funds. The Participant may elect one or more of the
Measurement Funds as shall be determined by the Administrator from time to time
(the “Measurement Funds”) for the purpose of crediting or debiting additional
amounts to his or her Account Balance. The Administrator may, in its sole
discretion, discontinue, substitute or add a Measurement Fund(s). Each such
action will take effect as of the first business day that follows by thirty
(30) days the day on which the Administrator gives Participants advance written
(which shall include e-mail) notice of such change. If the Administrator
receives an initial or revised Measurement Fund(s) election which it deems to be
incomplete, unclear or improper, the Participant’s Measurement Fund(s) election
then in effect shall remain in effect (or, in the case of a deficiency in an
initial Measurement Fund(s) election, the Participant shall be deemed to have
filed no deemed investment direction). If the Administrator possesses (or is
deemed to possess as provided in the previous sentence) at any time directions
as to Measurement Fund(s) of less than all of the Participant’s Account Balance,
the Participant shall be deemed to have directed that the undesignated portion
of the Account Balance be deemed to be invested in a money market, fixed income
or similar Measurement Fund made available under the Plan as determined by the
Administrator in its discretion. Each Participant hereunder, as a condition to
his or her participation hereunder, agrees to indemnify and hold harmless the
Compensation Committee, the Administrator and the Company, and their agents and
representatives, from any losses or damages of any kind relating to (i) the
Measurement Funds made available hereunder and (ii) any discrepancy between the
credits and debits to the Participant’s Account Balance based on the performance
of the Measurement Funds and what the credits and debits otherwise might be in
the case of an actual investment in the Measurement Funds.

 

 

(e)

Crediting or Debiting Method. The performance of each elected Measurement Fund
(either positive or negative) will be determined by the Administrator, in its
sole discretion, based on the performance of the Measurement Funds themselves. A
Participant’s Account Balance shall be credited or debited on a daily basis
based on the performance of each Measurement Fund selected by the Participant,
or as otherwise determined by the Administrator in its sole discretion, as
though (i) a Participant ’s Account Balance were invested in the Measurement
Fund(s) selected by the Participant, in the percentages elected by the
Participant as of such

 

13



--------------------------------------------------------------------------------

 

date, at the closing price on such date; (ii) the portion of the Annual Deferral
Amount that was actually deferred was invested in the Measurement Fund(s)
selected by the Participant, in the percentages elected by the Participant, no
later than the close of business on the third (3rd) business day after the day
on which such amounts are actually deferred from the Participant’s Annual Base
Salary and Incentive Payments through reductions in his or her amounts otherwise
payable, at the closing price on such date; and (iii) any distribution made to a
Participant that decreases such Participant’s Account Balance ceased being
invested in the Measurement Fund(s), in the percentages applicable to such
calendar month, no earlier than three (3) business days prior to the
distribution, at the closing price on such date.

 

 

(f)

No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation to his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured general creditor of the
Company.

 

  (g) Beneficiary Elections. Each reference in this Section 3.9 to a Participant
shall be deemed to include, where applicable, a reference to a Beneficiary.

 

3.10 FICA and Other Taxes.

 

 

(a)

Annual Deferral Amounts. For each Plan Year in which an Annual Deferral Amount
is being withheld from a Participant, the Company shall withhold from that
portion of the Participant’s Annual Base Salary and/or Incentive Payments that
is not being deferred, in a manner determined by the Company, the Participant’s
share of FICA and other employment taxes on such Annual Deferral Amount. If
necessary, the Administrator may reduce the Annual Deferral Amount in order to
comply with this Section 3.10.

 

  (b)

Annual Company Make-Up Amounts. For each Plan Year in which an Annual Company
Make-Up Amount is credited to the Account Balance of a Participant, the Company
shall have the discretion to withhold from the

 

14



--------------------------------------------------------------------------------

 

Participant’s Annual Base Salary and/or Incentive Payments that is not deferred,
in a manner determined by the Company, the Participant’s share of FICA and other
employment taxes. If necessary, the Administrator may reduce the Participant’s
Annual Company Make-Up Amounts in order to comply with this Section 3.10.

 

 

(c)

Annual Company Discretionary Amounts. When a Participant becomes vested in a
portion of his or her Company Discretionary Account, the Company shall have the
discretion to withhold from the Participant’s Annual Base Salary and/or
Incentive Payments that is not deferred, in a manner determined by the Company,
the Participant’s share of FICA and other employment taxes. If necessary, the
Administrator may reduce the Participant’s Annual Company Discretionary Amounts
in order to comply with this Section 3.10.

 

3.11 Distributions. Notwithstanding anything herein to the contrary, (i) any
payments made to a Participant under this Plan shall be in cash form, and
(ii) the Company, or the trustee of the Trust, shall withhold from any payments
made to a Participant under this Plan all Federal, state and local income,
employment and other taxes required to be withheld by the Company, or the
trustee of the Trust, in connection with such payments, in amounts and in a
manner to be determined in the sole discretion of the Company and the trustee of
the Trust.

ARTICLE 4

Short-Term Payout/Unforeseeable Financial Emergencies

 

4.1

Short-Term Payout. In connection with each election to defer an Annual Deferral
Amount, a Participant may irrevocably elect to receive a future “Short-Term
Payout” from the Plan. Except as otherwise required by the Administrator, such
election may be made separately with respect to each Plan Year’s Annual Base
Salary and/or Incentive Payments that have been deferred. Subject to the
Deduction Limitation and to Section 3.11, the Short-Term Payout shall be a lump
sum payment in an amount that is equal to that year’s Annual Base Salary and/or
Incentive Payment deferrals, and amounts credited or debited thereto in the
manner provided in Section 3.9 above, determined at the time that the Short-Term
Payout becomes payable (rather than the date of a Termination of Employment).
Subject to the terms and conditions of this Plan, each Short-Term Payout elected
shall be paid out during the month of January of the Plan Year designated by the
Participant that is at least three (3) Plan Years after the Plan Year in which
the Annual Deferral Amount is actually deferred, as specifically elected by the
Participant. By way of example, if a three (3) year Short-Term Payout is elected
by a Participant for Annual Base Salary or Incentive Payment deferrals that are
deferred in the Plan Year commencing January 1, 2008, the three (3) year
Short-Term Payout would become payable during January of 2012. Notwithstanding
the preceding sentences or any other provision of this Plan that may be
construed to the contrary, a Participant who is an active Employee may, with
respect to each

 

15



--------------------------------------------------------------------------------

 

Short-Term Payout, on a form determined by the Administrator, make one (1) or
more additional deferral elections (a “Subsequent Election”) to defer payment of
such Short-Term Payout to a Plan Year subsequent to the Plan Year originally (or
subsequently) elected; provided, however, any such Subsequent Election will be
null and void unless accepted by the Administrator no later than one (1) year
prior to the first day of the Plan Year in which, but for the Subsequent
Election, such Short-Term Payout would be paid, and such Subsequent Election
provides for a deferral of at least five (5) Plan Years following the Plan Year
in which the Short-Term Payout, but for the Subsequent Election, would be paid.
Any amounts credited to the Participant’s Company Make-Up Account shall not be
eligible for a Short-Term Payout under this Plan.

 

4.2 Other Benefits Take Precedence Over Short-Term Payout. Should an event occur
that triggers a benefit under Article 5, 6, 7, 8 or 11, any Annual Deferral
Amounts, plus amounts credited or debited thereon, that are subject to a
Short-Term Payout election under Section 4.1 shall not be paid in accordance
with Section 4.1 but shall be paid in accordance with the other applicable
Article.

 

4.3

Withdrawal Payout/Cancellation for Unforeseeable Financial Emergencies. If a
Participant experiences an Unforeseeable Financial Emergency, the Participant
may petition the Administrator to (i) cancel any deferrals required to be made
by a Participant and/or (ii) receive a partial or full payout from the Plan. The
payout shall not exceed the lesser of the Participant’s vested Account Balance,
calculated as if such Participant were receiving a Termination Benefit, or the
amount reasonably needed to satisfy the Unforeseeable Financial Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
payouts, after taking into account the extent to which the Unforeseeable
Financial Emergency is or may be relieved through reimbursement or compensation
by insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of assets would not itself cause severe financial
hardship). A cancellation or payout under this Section 4.3 shall be permitted
solely to the extent permitted under Code Section 409A. If, subject to the sole
discretion of the Administrator, the petition for a cancellation and/or payout
is approved, cancellation shall take effect upon the date of approval and any
payout shall be made within sixty (60) days of the date of approval. The payment
of any amount under this Section 4.3 shall not be subject to the Deduction
Limitation.

ARTICLE 5

Retirement Benefit

 

5.1 Retirement Benefit. A Participant who Retires shall receive, as a Retirement
Benefit, his or her entire Account Balance.

 

5.2

Payment of Retirement Benefit. Except as provided below, a Participant, in
connection with his or her commencement of participation in the Plan, shall
elect on an Election Form to receive the portion of his or her Account Balance

 

16



--------------------------------------------------------------------------------

 

attributable to Annual Deferral Amounts in a lump sum or pursuant to a Yearly
Installment Method of between two (2) and ten (10) years as a Retirement
Benefit. Except as otherwise required by the Administrator, such election may be
made separately with respect to each Plan Year’s Annual Base Salary and/or
Incentive Payments that have been deferred. If a Participant does not make any
election with respect to the payment of the Retirement Benefit, then such
benefit shall be payable in a lump sum.

Notwithstanding the above or anything herein that may suggest otherwise, the
portion (if any) of the Participant’s Account Balance attributable to Annual
Company Make-Up Amounts shall be received by the Participant solely as a lump
sum payment, and the vested portion of the Participant’s Account Balance
attributable to Annual Company Discretionary Amounts (if any) shall be received
by a Participant solely in the form(s) of payment approved and documented by the
Compensation Committee at the time the Annual Company Discretionary Amount is
credited to the Participant’s Company Discretionary Account.

Unless an election is changed by the Participant as provided below, such
Retirement Benefit shall be paid within sixty (60) days (or shall commence, in
the case of installment payments) following the sixth month anniversary of the
Participant’s Retirement.

The Participant may change his or her election to an allowable alternative
payout period by submitting a new Election Form to the Administrator, provided
that any such Election Form is submitted at least one (1) year prior to the
Participant’s Retirement and, if required by Section 409A, provides for a
distribution (or commencement of distributions) date which is at least five
(5) Plan Years from the distribution date then in effect. The Election Form most
recently accepted by the Administrator shall govern the payout of the Retirement
Benefit with respect to the portion of the Participant’s Account Balance to
which it pertains.

Notwithstanding anything above or elsewhere in the Plan to the contrary, no
change submitted on an Election Form shall be accepted by the Company if the
change accelerates the time over which distributions shall be made to the
Participant (except as otherwise permitted under Section 409(A)) and the Company
shall deny any change made to an election if the Administrator determines that
the change violates the requirement under Section 409A that the first payment
with respect to which such election is made be deferred for a period of not less
than five (5) years from the date such payment would otherwise have been made.
For these purposes, installment payments shall be treated as a single payment,
with the result that an election to change from installments to a lump sum will
require that the lump sum be postponed until a date which is at least five
(5) years from the scheduled payment date of the first installment.

 

5.3

Other Benefits Take Precedence Over Retirement Benefits. Notwithstanding
anything in this Article 5, should an event occur that triggers a benefit
payable

 

17



--------------------------------------------------------------------------------

 

under Article 4, 6, 7, 8 or 11, prior to a Participant being eligible to receive
Retirement Benefits under this Article 5, such Retirement Benefits shall not be
paid in accordance with this Article 5 and the Participant shall be paid in
accordance with the other applicable Article.

ARTICLE 6

Survivor Benefit

 

6.1

Pre-Retirement Survivor Benefit. The Participant’s Beneficiary shall receive a
Pre-Retirement Survivor Benefit equal to the Participant’s entire Account
Balance if the Participant dies while an Employee.

 

6.2 Payment of Pre-Retirement Survivor Benefit. The Pre-Retirement Survivor
Benefit shall be paid in a lump sum within sixty (60) days following the date on
which the Administrator has been provided with proof that is satisfactory to the
Administrator of the Participant’s death. Any payment made hereunder shall not
be subject to the Deduction Limitation.

 

6.3

Death Prior to Completion of Retirement Benefit or Termination Benefit. If a
Participant dies after Retirement or Termination of Employment but before his or
her Retirement Benefit or Termination Benefit is paid in full, the Participant’s
unpaid Retirement Benefit or Termination Benefit payments shall be paid to the
Participant’s Beneficiary in a lump sum within sixty (60) days following the
date on which the Administrator has been provided with proof that is
satisfactory to the Administrator of the Participant’s death. Any payment made
hereunder shall not be subject to the Deduction Limitation.

ARTICLE 7

Termination Benefit

 

7.1

Termination Benefit. A Participant shall receive a Termination Benefit, which
shall be equal to the Participant ’s vested Account Balance if the Participant
experiences a Termination of Employment prior to his or her Retirement, death or
Disability.

 

7.2

Payment of Termination Benefit. The Termination Benefit shall be paid in a lump
sum within sixty (60) days following the sixth month anniversary of the
Participant’s Termination of Employment.

ARTICLE 8

Disability Waiver and Benefit

 

8.1 Disability Waiver.

 

18



--------------------------------------------------------------------------------

  (a) Cancellation of Deferral. Subject to Section 409A, if it is determined
that a Participant is suffering from a Disability, such Participant’s deferrals
shall thereupon be cancelled.

 

  (b) Return to Work. If a Participant returns to employment with the Company,
after a Disability ceases, the Participant may elect to defer an Annual Deferral
Amount for the Plan Year following his or her return to employment and for every
Plan Year thereafter while a Participant in the Plan, provided such deferral
elections are otherwise allowed and an Election Form is delivered to and
accepted by the Administrator for each such election in accordance with
Section 3.3 above.

 

8.2 Disability Benefit/Payment of Disability Benefit. A Participant shall
receive a Disability Benefit equal to the Participant’s entire Account Balance
if the Participant suffers a Disability prior to his or her Retirement,
Termination of Employment or death. In the case of a Participant who is
otherwise eligible to Retire at the time of his or her Disability, the
Disability Benefit shall be paid in a lump sum and/or in installments in
accordance with Section 5.2, and in the case of a Participant who is not
otherwise eligible to Retire at the time of his or her Disability, the
Disability Benefit shall be paid in a lump sum in accordance with Section 7.2;
provided that, in either case, payment shall be made (or shall commence, if
appropriate) within sixty (60) days following the date on which the Participant
is determined by the Administrator to be suffering from a Disability. Any
payment made hereunder shall be subject to Section 3.11, but shall not be
subject to the Deduction Limitation.

ARTICLE 9

Beneficiary Designation

 

9.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan upon the death of a Participant. The
Beneficiary designated under this Plan may be the same as or different from the
Beneficiary designation under any other plan of the Company in which the
Participant participates.

 

9.2

Beneficiary Designation/Change. A Participant shall designate his or her
Beneficiary by completing and signing the Beneficiary Designation Form, and
returning it to the Administrator or its designated agent. A Participant shall
have the right to change a Beneficiary by completing, signing and otherwise
complying with the terms of the Beneficiary Designation Form and the
Administrator’s rules and procedures, as in effect from time to time. Upon the
acceptance by the Administrator of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Administrator
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and delivered to the Administrator prior to his or her death.

 

19



--------------------------------------------------------------------------------

9.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the
Administrator or its designated agent.

 

9.4

No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 9.1, 9.2 and 9.3 above or, if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant’s benefits, then the Participant’s designated Beneficiary shall be
deemed to be his or her surviving spouse, or, if the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

 

9.5

Doubt as to Beneficiary. If the Administrator has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Administrator shall
have the right, exercisable in its sole discretion, to cause the Company to
withhold such payments until this matter is resolved to the Administrator’s
satisfaction.

 

9.6

Discharge of Obligations. The payment of benefits under the Plan to a person
believed in good faith by the Administrator to be a valid Beneficiary shall
fully and completely discharge the Company and the Administrator from all
further obligations under this Plan with respect to the Participant, and that
Participant’s Plan Agreement shall terminate upon such full payment of benefits.
Neither the Administrator nor the Company shall be obliged to search for any
Participant or Beneficiary beyond the sending of a registered letter to such
last known address. If the Administrator notifies any Participant or Beneficiary
that he or she is entitled to an amount under the Plan and the Participant or
Beneficiary fails to claim such amount or make his or her location known to the
Administrator within three (3) years thereafter, then, except as otherwise
required by law, if the location of one or more of the next of kin of the
Participant is known to the Administrator, the Administrator may direct
distribution of such amount to any one or more or all of such next of kin, and
in such proportions as the Administrator determines. If the location of none of
the foregoing persons can be determined, the Administrator shall have the right
to direct that the amount payable shall be deemed to be a forfeiture and paid to
the Company, except that the dollar amount of the forfeiture, unadjusted for
deemed gains or losses in the interim, shall be paid by the Company if a claim
for the benefit subsequently is made by the Participant or the Beneficiary to
whom it was payable. If a benefit payable to an unlocated Participant or
Beneficiary is subject to escheat pursuant to applicable state law, neither the
Compensation Committee, the Administrator nor the Company shall be liable to any
person for any payment made in accordance with such law.

ARTICLE 10

Leave of Absence

 

20



--------------------------------------------------------------------------------

10.1 Paid Leave of Absence. If a Participant is authorized by the Company for
any reason to take a paid leave of absence from his or her service to the
Company, the Participant shall continue to be considered employed by the
Company, and the Annual Deferral Amount shall continue to be withheld during
such paid leave of absence in accordance with Section 3.4.

ARTICLE 11

Termination/Amendment/Modification

 

11.1

Termination. Although the Company anticipates that it will continue the Plan for
an indefinite period of time, there is no guarantee that the Company will
continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Company reserves the right to discontinue its sponsorship of
the Plan and/or to terminate the Plan at any time with respect to any or all
Participants, by action of its board of directors or appropriate committee
thereof. Upon a termination of the Plan in accordance with the requirements,
restrictions and limitations of Section 1.409A-3(j)(4)(ix) of the Treasury
regulations, the Plan Agreements of the affected Participants shall terminate
and their vested Account Balances, determined as if they had experienced a
Termination of Employment on the date of Plan termination or, if Plan
termination occurs after the date upon which a Participant was eligible for
Retirement, then with respect to that Participant as if he or she had Retired on
the date of Plan termination, shall be paid to Participants in accordance with
their distribution elections in effect at the time of the Plan termination (but
not to commence before or end after any distribution period required by
Section 409A). If, due to the circumstances surrounding the Plan termination, a
distribution of a Participant ’s Account Balance upon Plan termination is not
permitted by Section 409A, the payment of the Account Balance shall be made only
after Plan benefits otherwise become due hereunder. The termination of the Plan
shall not adversely affect any Participant or Beneficiary who has become
entitled to the payment of any benefits under the Plan as of the date of
termination.

Without limiting the generality of the foregoing, the Company specifically
reserves the right to terminate and liquidate the Plan with respect to all
Participants, in its discretion and by action of the its board of directors or
appropriate committee thereof, within the thirty (30) days preceding or the
twelve (12) months following a “change in control event” (as defined in
Section 409A); provided, however, that such termination and liquidation must be
irrevocable and shall be permitted only if all arrangements sponsored by the
Company that are required to be aggregated with the Plan pursuant to
Section 16.19 are also irrevocably terminated and liquidated with respect to
each Participant therein who is employed by the Company that has experienced the
change in control event, so that Participants under the Plan and all
participants under those other arrangements who are employed by the Company that
have experienced the change in control event are required to receive all amounts
of compensation deferred under the terminated and liquidated arrangements within
twelve (12) months of the date the Company takes irrevocable action to terminate
and liquidate the arrangements.

 

21



--------------------------------------------------------------------------------

11.2 Amendment. The Company may, at any time, amend or modify the Plan in whole
or in part by the action of the Compensation Committee; provided, however, that
no amendment or modification shall be effective to decrease or restrict the
value of a Participant’s vested Account Balance in existence at the time the
amendment or modification is made, calculated as if the Participant had
experienced a Termination of Employment as of the effective date of the
amendment or modification or, if the amendment or modification occurs after the
date upon which the Participant was eligible to Retire, the Participant had
Retired as of the effective date of the amendment or modification. The amendment
or modification of the Plan shall not affect any Participant or Beneficiary who
has become entitled to the payment of benefits under the Plan as of the date of
the amendment or modification.

 

11.3 Plan Agreement. Despite the provisions of Sections 11.1 and 11.2 above, if
a Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Company may only amend or terminate such provisions with
the consent of the Participant.

 

11.4 Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, 6, 7, 8 or 11 of the Plan shall completely discharge all
obligations to a Participant and his or her designated Beneficiaries under this
Plan and the Participant’s Plan Agreement shall terminate.

 

11.5 Amendment to Ensure Proper Characterization of the Plan. Notwithstanding
the previous Sections of this Article 11, the Plan may be amended at any time,
retroactively if required, or if found necessary, in the opinion of the
Compensation Committee, in order to ensure that the Plan is characterized as a
non-tax-qualified “top hat” plan of deferred compensation maintained for a
select group of management or highly compensated employees, as described under
ERISA sections 201(2), 301(a)(3) and 401(a)(1), to conform the Plan to the
provisions of Section 409A and to ensure that amounts under the Plan are not
considered to be taxed to a Participant under the Federal income tax laws prior
to the Participant’s receipt of the amounts or to conform the Plan and the Trust
to the provisions and requirements of any applicable law (including ERISA and
the Code).

 

11.6 Changes in Law Affecting Taxability.

 

  (a)

Operation. This Section shall become operative upon the enactment of any change
in applicable statutory law or the promulgation by the Internal Revenue Service
of a final regulation or other pronouncement having the force of law, which
statutory law, as changed, or final regulation or pronouncement, as promulgated,
would cause any Participant to include in his or her Federal gross income
amounts accrued by the Participant under the Plan on a date (an “Early Taxation
Event”) prior to the date on which such amounts are made available to him or her
hereunder; provided, however, that no portion of this Section shall become
operative to the

 

22



--------------------------------------------------------------------------------

 

extent that portion would result in a violation of Section 409A (e.g., by
causing an impermissible distribution under Section 409A).

 

 

(b)

Affected Right or Feature Nullified. Notwithstanding any other Section of this
Plan to the contrary (but subject to subsection (c), below), as of an Early
Taxation Event, the feature or features of this Plan that would cause the Early
Taxation Event shall be null and void, to the extent, and only to the extent,
required to prevent the Participant from being required to include in his or her
Federal gross income amounts accrued by the Participant under the Plan prior to
the date on which such amounts are made available to him or her hereunder. If
only a portion of a Participant’s Account Balance is impacted by the change in
the law, then only such portion shall be subject to this Section, with the
remainder of the Account Balance not so affected being subject to such rights
and features as if the law were not changed. If the law only impacts
Participants who have a certain status with respect to the Company, then only
such Participants shall be subject to this Section.

 

  (c) Tax Distribution. If an Early Taxation Event is earlier than the date on
which the statute, regulation or pronouncement giving rise to the Early Taxation
Event is enacted or promulgated, as applicable (i.e., if the change in the law
is retroactive), there shall be distributed to each Participant, as soon as
practicable following such date of enactment or promulgation, the amounts that
became taxable on the Early Taxation Event.

 

11.7 Prohibited Acceleration/Distribution Timing. This Section shall take
precedence over any other provision of the Plan or this Article 11 to the
contrary. No provision of this Plan shall be followed if following the provision
would result in the acceleration of the time or schedule of any payment from the
Plan as would require immediate income tax to Participants based on the law in
effect at the time the distribution is to be made, including Section 409A. In
addition, if the timing of any distribution election would result in any tax or
other penalty (other than ordinarily payable Federal, state or local income or
payroll taxes), which tax or penalty can be avoided by payment of the
distribution at a later time, then the distribution shall be made (or commence,
as the case may be) on (or as soon as practicable after) the first date on which
such distributions can be made (or commence) without such tax or penalty.

ARTICLE 12

Administration

 

12.1 Administration. Except as otherwise provided herein, the Plan shall be
administered by the Administrator. The Administrator shall be the named
fiduciary for purposes of the claims procedure pursuant to Article 14 only and
shall, except as the Compensation Committee may otherwise determine, have
authority to act to the full extent of its absolute discretion to:

 

23



--------------------------------------------------------------------------------

  (a) Interpret the Plan;

 

  (b) Resolve and determine all disputes or questions arising under the Plan,
including the power to determine the rights of Participants and Beneficiaries,
and their respective benefits, and to remedy any ambiguities, inconsistencies or
omissions in the Plan;

 

  (c) Create and revise rules and procedures for the administration of the Plan
and prescribe such forms as may be required for Participants to make elections
under, and otherwise participate in, the Plan; and

 

  (d) Take any other actions and make any other determinations as it may deem
necessary and proper for the administration of the Plan.

Any expenses incurred in the administration of the Plan shall be paid by the
Company.

 

12.2 Determinations. Except as the Compensation Committee may otherwise
determine (and subject to the claims procedure set forth in Article 14), all
decisions and determinations by the Administrator shall be final and binding
upon all Participants and Beneficiaries.

 

12.3 General. Neither the Administrator nor any member of the Compensation
Committee shall participate in any matter involving any questions relating
solely to his own participation or benefits under this Plan. The Administrator
and the Compensation Committee shall be entitled to rely conclusively upon, and
shall be fully protected in any action or omission taken by it in good faith
reliance upon, the advice or opinion of any persons, firms or agents retained by
it, including but not limited to accountants, actuaries, counsel and other
specialists. Nothing in this Plan shall preclude the Company from indemnifying
the Administrator and members of the Compensation Committee for all actions
under this Plan, or from purchasing liability insurance to protect such persons
with respect to the Plan.

ARTICLE 13

Other Benefits and Agreements

 

13.1 Coordination with Other Benefits. The benefits provided for a Participant
or a Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
Employees of the Company. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

ARTICLE 14

Claims Procedures

 

24



--------------------------------------------------------------------------------

14.1 Scope of Claims Procedures. This Article is based on final regulations
issued by the Department of Labor and published in the Federal Register on
November 21, 2000 and codified at 29 C.F.R. section 2560.503-1. If any provision
of this Article conflicts with the requirements of those regulations, the
requirements of those regulations will prevail.

 

14.2 Initial Claim. A Participant or Beneficiary who believes he or she is
entitled to any benefit under the Plan (a “Claimant”) may file a claim with the
Administrator. The Administrator shall review the claim itself or appoint an
individual or an entity to review the claim.

 

  (a) Benefit Claims. The Claimant shall be notified within ninety (90) days
after the claim is filed whether the claim is allowed or denied, unless the
Claimant receives written notice from the Administrator or appointee of the
Administrator prior to the end of the ninety (90) day period stating that
special circumstances require an extension of the time for decision, such
extension not to extend beyond the day which is one hundred eighty (180) days
after the day the claim is filed.

 

  (b) Manner and Content of Denial of Initial Claims. If the Administrator
denies a claim, it must provide to the Claimant, in writing or by electronic
communication:

 

  (i) The specific reasons for the denial;

 

  (ii) A reference to the Plan provision or insurance contract provision upon
which the denial is based;

 

  (iii) A description of any additional information or material that the
Claimant must provide in order to perfect the claim;

 

  (iv) An explanation of why such additional material or information is
necessary;

 

  (v) Notice that the Claimant has a right to request a review of the claim
denial and information on the steps to be taken if the Claimant wishes to
request a review of the claim denial; and

 

 

(vi)

A statement of the Participant’s right to bring a civil action under ERISA
Section 502(a) following a denial on review of the initial denial.

 

14.3 Review Procedures.

 

  (a)

Benefit Claims. A request for review of a denied claim must be made in writing
to the Administrator within sixty (60) days after receiving notice

 

25



--------------------------------------------------------------------------------

 

of denial. The decision upon review will be made within sixty (60) days after
the Administrator’s receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered not later than one hundred twenty (120) days after
receipt of a request for review. A notice of such an extension must be provided
to the Claimant within the initial sixty (60) day period and must explain the
special circumstances and provide an expected date of decision.

The reviewer shall afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information and records and to submit
issues and comments in writing to the Administrator. The reviewer shall take
into account all comments, documents, records and other information submitted by
the Claimant relating to the claim regardless of whether the information was
submitted or considered in the initial benefit determination.

 

  (b) Manner and Content of Notice of Decision on Review. Upon completion of its
review of an adverse initial claim determination, the Administrator will give
the Claimant, in writing or by electronic notification, a notice containing:

 

  (i) its decision;

 

  (ii) the specific reasons for the decision;

 

  (iii) the relevant Plan provisions or insurance contract provisions on which
its decision is based;

 

 

(iv)

a statement that the Claimant is entitled to receive, upon request and without
charge, reasonable access to, and copies of, all documents, records and other
information in the Plan’s files which is relevant to the Claimant’s claim for
benefits;

 

 

(v)

a statement describing the Claimant’s right to bring an action for judicial
review under ERISA Section 502(a); and

 

  (vi) if an internal rule, guideline, protocol or other similar criterion was
relied upon in making the adverse determination on review, a statement that a
copy of the rule, guideline, protocol or other similar criterion will be
provided without charge to the Claimant upon request.

 

14.4

Calculation of Time Periods. For purposes of the time periods specified in this
Article, the period of time during which a benefit determination is required to
be made begins at the time a claim is filed in accordance with the Plan
procedures without regard to whether all the information necessary to make a
decision

 

26



--------------------------------------------------------------------------------

 

accompanies the claim. If a period of time is extended due to a Claimant’s
failure to submit all information necessary, the period for making the
determination shall be tolled from the date the notification is sent to the
Claimant until the date the Claimant responds.

 

14.5

Legal Action. If the Plan fails to follow the claims procedures required by this
Article, a Claimant shall be deemed to have exhausted the administrative
remedies available under the Plan and shall be entitled to pursue any available
remedy under ERISA Section 502(a) on the basis that the Plan has failed to
provide a reasonable claims procedure that would yield a decision on the merits
of the claim. A Claimant’s compliance with the foregoing provisions of this
Article is a mandatory prerequisite to a Claimant’s right to commence any legal
action with respect to any claims for benefits under the Plan.

 

14.6 Compensation Committee Review. Anything in this Plan to the contrary
notwithstanding, the Compensation Committee may determine, in its sole and
absolute discretion, to review any claim for benefits submitted by a Claimant
under this Plan.

ARTICLE 15

Trust

 

15.1 Establishment of the Trust. The Company may establish the Trust, in which
event the Company intends, but is not required, to transfer over to the Trust at
least annually such assets as the Company determines, in its sole discretion,
are necessary to provide for its respective future liabilities created with
respect to the Annual Deferral Amounts, Annual Company Make-Up Amounts and
Annual Company Discretionary Amounts for the Participants.

 

15.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Company, Participants and the creditors of the Company to the
assets transferred to the Trust. The Company shall at all times remain liable to
carry out its obligations under the Plan.

 

15.3 Distributions from the Trust. The Company’s obligations under the Plan may
be satisfied with Trust assets distributed pursuant to the terms of the Trust,
and any such distribution shall reduce the Company’s obligations under this
Plan.

ARTICLE 16

Miscellaneous

 

16.1

Status of Plan. The Plan is intended to be a plan that is not qualified within
the meaning of Code Section 401(a) and that “is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a

 

27



--------------------------------------------------------------------------------

 

select group of management or highly compensated employees” within the meaning
of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan shall be
administered and interpreted to the extent possible in a manner consistent with
that intent.

 

16.2

Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company. For purposes of the payment of
benefits under this Plan, any and all of the Company’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Company. The Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.

 

16.3

Company’s Liability. The Company’s liability for the payment of benefits shall
be defined only by the Plan and the Plan Agreement, as entered into between the
Company and a Participant. The Company shall have no obligation to a Participant
under the Plan except as expressly provided in the Plan and his or her Plan
Agreement.

 

16.4

Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person ’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 

16.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Company and the
Participant. Subject to any employment agreement to which the Company and the
Participant may be parties, such employment is hereby acknowledged to be an “at
will” employment relationship that can be terminated at any time for any reason,
or no reason, with or without cause, and with or without notice, unless
expressly provided in a written employment agreement. Nothing in this Plan shall
be deemed to give a Participant the right to be retained in the service of the
Company or to interfere with the right of the Company to discipline or discharge
the Participant at any time.

 

16.6

Furnishing Information. A Participant or his or her Beneficiary will cooperate
with the Administrator by furnishing any and all information requested by the
Administrator and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder,

 

28



--------------------------------------------------------------------------------

 

including but not limited to taking such physical examinations as the
Administrator may deem necessary.

 

16.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

16.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

16.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Maryland without regard to its conflicts of laws principles.

 

16.10 Notice. Any notice or filing required or permitted to be given to the
Administrator under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

Melissa Wallace

Under Armour, Inc.

Tide Point

1020 Hull Street

Baltimore, Maryland 21230

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

16.11

Successors. The provisions of this Plan shall bind and inure to the benefit of
the Company and its successors and assigns and the Participant and the
Participant’s designated Beneficiaries.

 

16.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

29



--------------------------------------------------------------------------------

16.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

16.14

Incompetent. If the Administrator determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Administrator may require proof of minority,
incompetence, incapacity or guardianship, as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Participant’s Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.

 

16.15

Court Order. The Administrator is authorized to make any payments directed by
court order in any action in which the Plan or the Administrator has been named
as a party. In addition, if a court determines that a spouse or former spouse of
a Participant has an interest in the Participant’s benefits under the Plan in
connection with a property settlement or otherwise, the Administrator, in its
sole discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse’s or former spouse’s interest
in the Participant’s benefits under the Plan to that spouse or former spouse in
accordance with Section 409A.

 

16.16 Distribution in the Event of Taxation.

 

 

(a)

In General. Subject to Section 409A, if, for any reason, all or any portion of a
Participant’s benefits under this Plan becomes taxable to the Participant prior
to receipt, the Participant may petition the Administrator, for a distribution
of that portion of his or her benefit that has become taxable. Upon the grant of
such a petition, which grant shall not be unreasonably withheld, the Company
shall distribute to the Participant immediately available funds in an amount
equal to the taxable portion of his or her benefit (which amount shall not
exceed a Participant’s unpaid vested Account Balance under the Plan). If the
petition is granted, the tax liability distribution shall be made within ninety
(90) days of the date when the Participant’s petition is granted. Such a
distribution shall affect and reduce the Participant’s benefits to be paid under
this Plan.

 

 

(b)

Trust. If the Trust terminates in accordance with the provisions of the Trust
and benefits are distributed from the Trust to a Participant in accordance with
such provisions, the Participant’s benefits under this Plan shall be reduced to
the extent of such distributions.

 

30



--------------------------------------------------------------------------------

16.17 Insurance. The Company, on its own behalf or on behalf of the trustee of
the Trust, and, in its sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as the Company
may choose. The Company or the trustee of the Trust, as the case may be, shall
be the sole owner and beneficiary of any such insurance. The Participant shall
have no interest whatsoever in any such policy or policies, and at the request
of the Company shall submit to medical examinations and supply such information
and execute such documents as may be required by the insurance company or
companies to whom the Company has applied for insurance.

 

16.18 Aggregation of Employers. If the Company is a member of a controlled group
of corporations or a group of trades or business under common control (as
described in Code Section 414(b) or (c), but substituting a fifty percent
(50%) ownership level for the eighty percent (80%) level set forth in those Code
Sections), all members of the group shall be treated as a single Company for
purposes of whether there has occurred a Separation from Service and for any
other purposes under the Plan as Section 409A shall require. For purposes of
Section 11.1, in the case of a change in control event, the entities to be
treated as a single Company shall be determined immediately following the change
in control event.

 

16.19 Aggregation of Plans. If the Company offers other account balance deferred
compensation plans in addition to the Plan, those plans together with the Plan
shall be treated as a single plan to the extent required under Section 409A for
purposes of determining whether an Employee may make a deferral election
pursuant to Section 3.3(a) within thirty (30) days of becoming eligible to
participate in the Plan and for any other purposes under the Plan as
Section 409A shall require.

 

16.20 USERRA. Notwithstanding anything herein to the contrary, any deferral or
distribution election provided to a Participant as necessary to satisfy the
requirements of the Uniformed Services Employment and Reemployment Rights Act of
1994, as amended, shall be permissible hereunder.

 

16.21 Acceleration of Distribution. The Company may, in its sole discretion
(without any direct or indirect election on the part of any Participant),
accelerate the date of distribution or commencement of distributions hereunder,
or accelerate installment payments by paying the vested Account Balance in a
lump sum or pursuant to a Yearly Installment Method using fewer years, to the
extent permitted under Section 409A (such as, for example, as provided in
Section 1.409A-3(j)(4) of the Treasury regulations, to comply with domestic
relations orders or certain conflict of interest rules, to pay employment taxes,
to make a lump sum cashout of certain de minimus amounts that are less than the
applicable dollar amount under Code Section 402(g)(1)(B), or to make payments
upon income inclusion under Section 409A).

If the Trust terminates in accordance with the provisions of the Trust and
benefits are distributed from the Trust to a Participant in accordance with such
provisions,

 

31



--------------------------------------------------------------------------------

the Participant’s benefits under this Plan shall be reduced to the extent of
such distributions.

 

16.22 Delay in Payment. If the Administrator reasonably anticipates that any
payment scheduled to be made hereunder would violate securities laws (or other
applicable laws) or jeopardize the ability of the Company to continue as a going
concern if paid as scheduled, then the Administrator may defer that payment,
provided the Company treats payments to all similarly situated Participants on a
reasonably consistent basis. In addition, the Company may, in its discretion,
delay a payment upon such other events and conditions as the IRS may prescribe,
provided the Company treats payments to all similarly situated Participants on a
reasonably consistent basis. Any amounts deferred pursuant to this Section shall
continue to be credited or debited with additional amounts in accordance with
Section 3.9 above, even if such amount is being paid out in installments. The
amounts so deferred and amounts credited or debited thereon shall be distributed
to the Participant or his or her Beneficiary (in the event of the Participant’s
death) at the earliest possible date on which the Administrator reasonably
anticipates that such violation or material harm would be avoided or as
otherwise prescribed by the IRS.

IN WITNESS WHEREOF, the Company has signed this Plan document as of November 6,
2007.

 

UNDER ARMOUR, INC. By:  

/s/ Melissa A. Wallace

Title:  

Vice President of Human Resources

 

32